DETAILED ACTION
This Action is in consideration of the Applicant’s response on February 28, 2022.  Claims 1, 2, and 7 – 11 are amended by the Applicant.  Claim 6 is canceled.  Claims 1 – 5 and 7 – 11, where Claims 1, 10, and 11 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed February 28, 2022 have been fully considered.  Contrary to Applicant’s remarks, Murphy discloses of at least communicating between user devices via the server [See Para. 0014, 0040, 0047, document creator can send the document and requesting user being in the same department may result in the document being wrapped with a policy that allows the requesting user full access to modify the document].  Nothing within the claims suggests that the first sub-processing and the second sub-processing preclude the user of the server.  Murphy further discloses the use and access to email [Para. 0014, 0031; Outlook application].
However, the arguments with respect to Claim(s) 1, 10, and 11 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (i.e., “in a case where the security status which relates to executing the second sub- processing does not meet the condition, and in a case where the security status which relates to executing the first sub-processing on the first terminal device meets the condition, the control unit controls the at least one terminal device such that an operation instruction for the first sub-processing is received on the first terminal device from the first user”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 5 and 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2018/0096158 (hereinafter “Murphy”), in view of PGPub. 2016/0285835 (hereinafter “Linga”).
2.	Regarding Claims 1, 10, and 11, Murphy discloses of a processing control system [Fig. 1] comprising:
at least one terminal device that is used by at least one user [Fig. 1; user device];
a monitoring unit that monitors a security status of the at least one terminal device [Fig. 1; Para. 0013-14; Claim 15; management server comprising a processor and memory with instructions to monitor a security status of the at least one terminal device]; and
a control unit that controls, in a case where the security status which relates to executing processing instructed from the at least one user does not meet a condition, the processing including a plurality of sub-processing operations on the at least one terminal device, execution of each of the sub-processing operations on the at least one terminal device based on the security status of the at least one terminal device [Para. 0022, 0030, 0040-41, 0061-65; management server checks the status of the client and client device to determine the associated privilege level and provide various processing abilities according to the privilege level], wherein
the at least one terminal device includes a first terminal device used by a first user and a second terminal device used by a second user [Para. 0014, 0040, 0047; document creator can send the document and requesting user can receive the document via the server],
the processing includes first sub-processing and second sub-processing, the second sub-processing becomes executable after the first sub-processing is normally executed [Para. 0014, 0040; document creation and request for created document],
the first sub-processing is transmitting processing of a document from the first terminal device to the second terminal device [Para. 0014, 0040, 0047; document creator can send the document and requesting user can receive the document via the server],
the second sub-processing is receiving processing of the document at the second terminal device from the first terminal device [Para. 0014, 0040, 0047; requesting user can receive the document via the server created and sent by the document creator], and
in a case where the security status which relates to executing the second sub-processing does not meet the condition [Para. 0030-31, 0040; policy indicating requesting user can only read the file because the user is not in the same department as the document creator; cannot edit or print the file], and in a case where the security status which relates to executing the first sub-processing on the first terminal device meets the condition [Para. 0030-31, 0040; ], .
Murphy further discloses that the server can manage use and access to email [Para. 0014, 0031; Outlook application].  Murphy, however, does not specifically disclose that the control unit controls the at least one terminal device such that an operation instruction for the first sub-processing is received on the first terminal device from the first user in a case where the security status which relates to executing the second sub-processing does not meet the condition, and in a case where the security status which relates to executing the first sub-processing on the first terminal device meets the condition.
Linga discloses a system and method for wrapping files/documents with access policies which allow or deny access to the wrapped documents based on a server implementing those policies [Abstract; Fig. 1A; Para. 0042].  Linga further discloses that the document may be sent and received via email, where the sending user may submit an indication of a security policy to be applied, who the recipients are, and hitting the “Send” button (the control unit controls the at least one terminal device such that an operation instruction for the first sub-processing is received on the first terminal device from the first user) [Fig. 3; Para. 0046, 0056].  Based on the policy selected by the sending user, the type of access provided by to the recipient user(s) will be determined, such as restricting certain actions [Para. 0065, 0070].  It would have been obvious to one skilled in the art before the effective filing date of the current application to incorporate the teachings of Linga with Murphy since both systems manage access to documents through various policies.  The combination would enable the first user to initiate various actions on the first terminal device, such as sending an email, to send and receive documents between users, such as a second user on a second terminal device.  The motivation to do so is to ensure security when utilizing data across a variety of applications and services for a enterprise [Linga, Para. 0002-3].
3. 	Regarding Claim 2, Murphy, in view of Linga, discloses all the limitations of Claim 1 above.  Murphy further discloses that the control unit controls reception of an operation instruction from the at least one user for the sub-processing operations based on the security status of the at least one terminal device [Para. 0020, 0030].
4. 	Regarding Claim 3, Murphy, in view of Linga, discloses all the limitations of Claim 2 above.  Murphy further discloses that, in a case where the security status meets the condition, the control unit controls the at least one terminal device such that the operation instruction for the sub-processing operations is received on the at least one terminal device from the at least one user [Para. 0020, 0030].
5.	Regarding Claim 4, Murphy, in view of Linga, discloses all the limitations of Claim 2 above.  Murphy further discloses that, in a case where the security status which relates to executing the sub-processing operations does not meet the condition, the control unit controls the at least one terminal device such that the operation instruction for the sub-processing operations is not received on the at least one terminal device from the at least one user [Para. 0062; management server can lock or block certain services or functionality on the user device].
6. 	Regarding Claim 5, Murphy, in view of Linga, discloses all the limitations of Claim 4 above.  Murphy further discloses of:
an inquiry unit that makes an inquiry to the at least one user about whether the security status on the at least one terminal device in executing the sub-processing operations is to be updated [Para. 0020-21, 0030, 0061-65]; and
an update unit that updates the security status in a case where the at least one user makes a request for updating the security status in responding to the inquiry by the inquiry unit [Para. 0061-65; various remedial actions that can be taken to make the device compliant];
wherein the control unit controls the at least one terminal device such that the operation instruction for the sub-processing operations is received from the at least one user on the at least one terminal device in which the security status is updated [Para. 0061-65; various remedial actions that can be taken to make the device compliant].
7. 	Regarding Claim 7, Murphy, in view of Linga, discloses all the limitations of Claim 1 above.  Murphy further discloses that the processing includes third sub-processing, the third sub-processing becomes executable after the second sub-processing is normally executed [Para. 0030-31, 0040; e.g., requesting user can read the received file based on the policy], and
the third sub-processing is displaying the document transmitted to the second terminal device on the second terminal device in such a manner that the second user reads the document displayed [Para. 0030-31, 0040; e.g., requesting user can read the received file based on the policy].
8. 	Regarding Claim 8, Murphy, in view of Linga, discloses all the limitations of Claim 7 above.  Murphy further discloses that, in a case where there are a plurality of candidate paths for transferring the document in the transferring processing [Para. 0073; secure or unsecure communication channel], and
in case of where executing the transferring processing using at least one of the plurality of candidate paths does not meet the condition, the control unit controls the first terminal device such that an operation instruction for the transferring processing using the at least one of the plurality of candidate paths is not received from the first user [Para. 0073, blocked if the service requires a secure communication channel].
9. 	Regarding Claim 9, Murphy, in view of Linga, discloses all the limitations of Claim 7 above.  Murphy further discloses that the control unit controls whether or not the displaying processing of the document on the second terminal device is allowed based on a security status of the second terminal device and an importance level of the document [Para. 0030; e.g., trade secrets can only be viewed by top-level management or executives]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496